In re Ballom, Wayne; Applying for Supervisory and/or Remedial Writ; Parish of Orleans Criminal District Court Div. “I” *861Number 313-943; to the Court of Appeal, Fourth Circuit, Number KW-8969.
Prior report: La.App., 520 So.2d 476.
Granted. The jurisdiction of the trial court was divested and that of the appellate court attached upon the entering of the order of appeal on Sept. 19, 1986. Thereafter the trial court had no jurisdiction to dismiss the previously taken appeal. La.C. Cr.P. art. 916; State v. Arbuthnot, 367 So.2d 296 (La.1979). The trial court should prepare the record for appeal, appoint counsel if previous appellate counsel has been relieved of the duty to represent relator, and lodge the record within 60 days of the date of this order.